Citation Nr: 0828689	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits as a helpless child.  


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from December 1950 to October 
1953.  He died in March 1997.  The appellant is the son of 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The appellant and his mother testified at a hearing at the RO 
in May 2008; the undersigned Veterans Law Judge presided.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his Board hearing in May 2008, the appellant testified 
that Dr. Rogge had treated him for his ankles when he was two 
years old; he also identified Northwest Hospital and 
Orthopedic Hospital as facilities where he had received 
treatment.  In conjunction with his original claim for DIC 
benefits in June 2001 and again in April 2005, the appellant 
submitted signed copies of VA Form 21-4142, identifying 
Leeland Rogge, M.D., as having treated him for his 
disabilities, among others.  The RO requested records from 
Dr. Rogge in June 2005, but no response was received.

The record shows that, in December 2006, the RO provided the 
appellant with additional copies of VA Form 21-4142 to 
complete and return, but no additional signed Forms 21-4142 
have been received.  Nevertheless, in view of the appellant's 
hearing testimony and the RO's failure to obtain treatment 
records from the health care providers identified by the 
appellant, VA's duty to assist him in obtaining evidence 
necessary to substantiate his claim has not been met.  See 
38 C.F.R. § 3.159(c), (e) (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant to identify all 
health care providers who have treated 
him for his various disabilities, 
including Leeland Rogge, M.D., Northwest 
Hospital, and Orthopedic Hospital, whose 
records have not yet been obtained, and 
request that he return any necessary 
signed VA Forms 21-4142.  Request copies 
of the treatment records from all 
identified health care providers and 
associate all records received with the 
claims file.  

2.  Then, readjudicate the appellant's 
claim.  If his claim is not granted to 
his satisfaction, provide him with a 
supplemental statement of the case (SSOC) 
and give him an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

